DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 05/23/2022 have been entered. Claims 1-6, 8-9, 11-15, and 17-19 remain pending in the application. Claim 1 as amended does not invoke 35 USC 112(f) because sufficient structure has been added to define the “drive mechanism”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Sardone on 06/22/2022.
The application has been amended as follows: 
	Amend claim 1: In lines 12-13, “a drive motor” is changed to “a second drive motor”.
	Amend claim 2: In line 3, “a second drive motor” is changed to “the second drive motor”.
Amend claim 14: In line 3, “the base member” is changed to “the base”.
REASONS FOR ALLOWANCE
Claims 1-6, 8-9, 11-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a control arm comprising a drive mechanism comprising a first lower pulley disposed about the first axis of rotation operably coupled to a second drive motor by a first pair drive cables; and a first upper pulley disposed about the first axis of rotation and rotatably fixed to the first lower pulley, the first upper pulley operably coupled to the vertical member to pivot the vertical member about the second axis of rotation, in combination with the remaining limitations of the claim. Regarding claim 11, the prior art of record fails to teach or render obvious a control arm comprising a drive mechanism comprising a drive motor; a lower pulley disposed about the first axis of rotation operably coupled to the drive motor by a pair drive cables; andAmendment for Appln. No. 16/306,827Docket: 356204US02 (203-10955 PCT US) Page 5 of 10an upper pulley disposed about the first axis of rotation and rotatably fixed to the lower pulley, the upper pulley operably coupled to the support arm to pivot the support arm about the second axis of rotation, in combination with the remaining limitations of the claim. Regarding claim 13, the prior art of record fails to teach or render obvious a method of manipulating a control arm wherein activating the second drive motor to pivot the vertical member about the second axis of rotation includes rotating a first lower pulley about the first axis of rotation which affects rotation of a first upper pulley about the first axis of rotation which affects rotation of the vertical member about the second axis of rotation, in combination with the remaining limitations of the claim. The closest prior art is Nakashima et al. (US 4,586,868) which discloses the limitations of claims 1, 11, and 13, but is silent regarding the particular arrangement of the upper and lower pulleys and drive cables to affect pivoting as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771